DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Syed et al. (“Syed”) (US 2018/0088733 A1).
Regarding claim 1, Syed discloses a touch controller (206, fig. 2) comprising: 
a processor (202); and
a memory (212) coupled to the processor, wherein the memory stores instructions that, when executed by the processor, cause the touch controller to:

operate in a normal mode (604) in which the uplink signal is transmitted with normal power (full-power state) in response to detection of a predetermined trigger (e.g., tap) during operation in the uplink power saving mode (paras. 0037, 0041 and 0045).
Regarding claim 2, Syed discloses the predetermined trigger is detection of a touch operation by a finger (paras. 0003 and 0029).
Regarding claim 3, Syed discloses transmit the uplink signal at a first voltage while operating in the normal mode, and
transmit the uplink signal at a second voltage lower than the first voltage while operating in the uplink power saving mode (para. 0069).
Regarding claim 4, Syed discloses transmit the uplink signal at a first cycle while operating in the normal mode, and
transmit the uplink signal at a second cycle longer than the first cycle while operating in the uplink power saving mode (para. 0072).
Regarding claim 5, Syed discloses transmit the uplink signal at a first frequency while operating in the normal mode, and
transmit the uplink signal at a second frequency lower than the first frequency while operating in the uplink power saving mode (para. 0070).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed in view of Stern (US 2014/0210781 A1).
Regarding claims 6 and 14, Syed discloses not transmit the uplink signal while operating in the uplink power saving mode, and
wherein the predetermined trigger is detection of an object (paras. 0037, 0041 and 0045).
Syed does not specifically disclose a pen signal transmitted by a pen (paras. 0057-0058).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the pen signal as taught by Stern in the system of Syed in order to avoid a physical imprint (e.g., a fingerprint, grease print, 
Regarding claims 7 and 15, the combination of Syed and Stern discloses the pen starts transmitting the pen signal in response to detection of a pen touch (paras. 0057-0058).
Regarding claims 8, 16 and 18, Syed discloses the pen detects the pen touch when the pen detects application of pressure to a nib (paras. 0057-0058).
Regarding claim 9, Syed discloses an input system comprising:
a touch controller (206, fig. 2) which operates in an uplink power saving mode (602, fig. 6A) in which an uplink signal is transmitted with reduced power (low-power state) in response to reception of a suspend order from a host computer, and operates in a normal mode (full-power state) in which the uplink signal is transmitted with normal power (full-power state) in response to detection of a predetermined trigger (e.g., tap) during operation in the uplink power saving mode (paras. 0037-0039, 0041 and 0045).
Syed does not specifically disclose a pen signal transmitted by a pen (paras. 0057-0058).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the pen signal as taught by Stern in the system of Syed in order to avoid a physical imprint (e.g., a fingerprint, grease print, or vibration from touch) is left on sensing device; this may allow for increased security in the use of the sensing device.
Regarding claim 10, Syed discloses the predetermined trigger is detection of a touch operation by a finger (paras. 0003 and 0029).

transmit the uplink signal at a second voltage lower than the first voltage while operating in the uplink power saving mode (para. 0069).
Regarding claim 12, Syed discloses transmit the uplink signal at a first cycle while operating in the normal mode, and
transmit the uplink signal at a second cycle longer than the first cycle while operating in the uplink power saving mode (para. 0072).
Regarding claim 13, Syed discloses transmit the uplink signal at a first frequency while operating in the normal mode, and
transmit the uplink signal at a second frequency lower than the first frequency while operating in the uplink power saving mode (para. 0070).
Regarding claim 17, Syed discloses an input system comprising:
a touch controller (206, fig. 2) which operates in an uplink power saving mode in which an uplink signal is not transmitted in response to reception of a suspend order from a host computer, and operates in a normal mode in which the uplink signal is transmitted in response to detection of the pen signal during operation in the uplink power saving mode (paras. 0037-0039, 0041 and 0045).
Syed does not specifically disclose starts transmitting a pen signal in response to detection of a pen touch (paras. 0057-0058).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the pen signal as taught by Stern in the system of Syed in order to avoid a physical imprint (e.g., a fingerprint, grease print, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chandran et al. (US 9,703,433 B2) disclose system and method of communication between a capacitive touch screen and an active stylus.
Tokutake (US 2015/0153803 A1) discloses apparatus and method for controlling a suspended state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693